ON REHEARING
BOWEN W. SIMMONS, Supernumerary Circuit Judge.
We will make a brief elaboration of the evidence to support our statement in the opinion that the fingerprint evidence was material in the case. Appellee asserts on rehearing that the ruling of the court which admitted the secondary evidence was error without injury. Supreme Court Rule 45.
There was eviderice that the victim’s wife and appellant had been having sexual relations prior to the homicide.
The victim’s widow testified that after she and her husband returned late at night with friends from a party at Opp, appellant was present in their home, and that he then and there killed her husband by shooting him.
The appellant denied this testimony. He testified that Mrs. Henderson came after him at Henley’s camp house in Hayneville where he was then living. They both went from there to her home where the victim was dead from a gunshot wound. The appellant further testified that Mrs. Henderson told him, after reaching her home, that she had shot her husband during an argument. Thereafter they took off to North Carolina and back to Greenville, traveling in an automobile. Appellant denied his guilt. We omit details of the itinerary.
Appellant’s alleged fingerprints on the window ledge or sill were material evidence on the issue of appellant’s presence vel non in the home of the Hendersons on their return from Opp.
The opinion is extended and the application for rehearing is overruled.
The foregoing was prepared by the Hon. BOWEN W. SIMMONS, Supernumerary Circuit Judge, serving as a judge of this Court under § 2 of Act No. 288, July 7, 1945, as amended; his decision is hereby adopted as that of the Court.
Opinion extended. Application for rehearing overruled.
All the Judges concur.